Case 1:16-cr-00265-LMB Document 241 Filed 03/11/19 Page 1 of 2 PageID# 4629



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division
  UNITED STATES OF AMERICA            )
                                      )
          v.                          )    Case No. 1:16-CR-265
                                      )
  NICHOLAS YOUNG                      )
                                      )
          Defendant.                  )



                      NOTICE OF ATTORNEY APPEARANCE AND
                           REQUEST FOR HEARING DATE

        PLEASE NOTE the appearance of Jessica N. Carmichael, Esq. of the law firm of

  Ayotte Carmichael Ellis & Brock, PLLC for the defendant on his re-sentencing hearing in

  the above matter.

        Because the undersigned counsel was not Mr. Young’s trial or appellate attorney and

  the material involved is voluminous, counsel respectfully requests that Mr. Young’s

  resentencing hearing be set for Friday June 21, 2019 or Friday June 28, 2019 to allow

  counsel adequate time to prepare. Counsel conferred with the government who does not

  object to these dates.



                               Respectfully submitted,
                               NICHOLAS YOUNG
                               By Counsel
                               AYOTTE CARMICHAEL ELLIS & BROCK, PLLC
                               ________/s/_____________
                               Jessica N. Carmichael, Esq.
                               Virginia Bar No. 78339
                               Counsel for Defendant
                               108 N. Alfred Street, First Floor
                               Alexandria, Virginia 22314
                               (703) 684-7908
                               jcarmichael@ayottecarmichael.com
Case 1:16-cr-00265-LMB Document 241 Filed 03/11/19 Page 2 of 2 PageID# 4630



                              CERTIFICATE OF SERVICE

  I hereby certify that on this 11th day of March, 2019 I filed the foregoing pleading
  through the ECF system, which shall then send an electronic copy of this pleading to all
  parties in this action.




                                                      ________/s/_____________
                                                      Jessica N. Carmichael, Esq.




                                              2
